           Case 1:19-cv-07914-JLC Document 52 Filed 04/12/21 Page 1 of 2


                                                                                               4/12/21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
DENISE DEJESUS,                                                         :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-7914 (JLC)
                                                                        :
CYNTHIA KANE and MINNEH MARY KANE,                                      :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The settlement conference begun today will continue on May 10 at 2:30 p.m.

The parties should call (877) 873-8017 (Access Code: 5277586). As is required in

the Court’s Acknowledgement Form, the person attending the conference is the

person with ultimate responsibility for determining the settlement amount: that is,

the person responsible for giving settlement authority, not someone who has

received authority from another person. In addition, in this case since there is an

insurance carrier with authority over settlement, a representative from such carrier

with complete responsibility over settlement must be present by telephone for the

duration of the conference. As counsel was informed at today’s conference,

failure to comply with this requirement will result in sanctions. If the

parties settle this case before the May 10 conference, they should immediately




                                                        1
        Case 1:19-cv-07914-JLC Document 52 Filed 04/12/21 Page 2 of 2




advise the Court by letter filed on the docket. If no settlement is reached on or

before May 10, the Court will discuss setting a trial date.

      SO ORDERED.

Dated: April 12, 2021
       New York, New York




                                           2
